         Case 2:21-cv-00053-JCC Document 1 Filed 01/15/21 Page 1 of 10




 1
 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON
 9
     ANGELA KOLEBUCK-UTZ individually and
10   on behalf of all others similarly situated,         Case No.
11
                              Plaintiff,
12                                                       CLASS ACTION COMPLAINT
                    v.
13                                                       JURY TRIAL DEMANDED
     WHITEPAGES INC.,
14

15                             Defendant.

16
            Plaintiff Angela Kolebuck-Utz (“Plaintiff”) brings this action on behalf of herself and all
17
     others similarly situated against Defendant Whitepages, Inc. (“Whitepages” or “Defendant”).
18
     Plaintiff makes the following allegations pursuant to the investigation of her counsel and based
19
     upon information and belief, except as to the allegations specifically pertaining to herself, which
20
     are based on personal knowledge.
21
                                            NATURE OF ACTION
22
            1.      Defendant owns and operates a website that sells “background reports” on people to
23
     the general public.
24
            2.      Defendant sells its reports on its website: www.whitepages.com.
25
            3.      Upon accessing Whitepages’ website, the public-at-large is free to enter the first and
26
     last name of a particular individual via a search bar on the homepage .
27

28
     CLASS ACTION COMPLAINT                                                          BURSOR & FISHER, P.A.
     CASE NO.                                                                         888 SEVENTH AVENUE
                                                                                      NEW YORK, NY 10019
         Case 2:21-cv-00053-JCC Document 1 Filed 01/15/21 Page 2 of 10




 1          4.      After entering this information, any public user of Whitepages’ website is provided
 2   with a listing of search results. Each search result corresponds to an actual person that Whitepages
 3   has located who matches the name provided by the public user.
 4          5.      These search results provide a limited, free preview of Defendant’s “Reports.” As
 5   shown in the images below, this free preview includes the searched individual’s name (including
 6   middle initials), age, current city and state of residence, the searched individual‘s relatives, and
 7   other identifying information:
 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28   CLASS ACTION COMPLAINT                                                            BURSOR & FISHER, P.A.
     CASE NO.                                                                           888 SEVENTH AVENUE
                                                                                        NEW YORK, NY 10019
                                                  -2-
        Case 2:21-cv-00053-JCC Document 1 Filed 01/15/21 Page 3 of 10




 1
 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28   CLASS ACTION COMPLAINT                                      BURSOR & FISHER, P.A.
     CASE NO.                                                     888 SEVENTH AVENUE
                                                                  NEW YORK, NY 10019
                                      -3-
         Case 2:21-cv-00053-JCC Document 1 Filed 01/15/21 Page 4 of 10




 1
 2

 3

 4

 5

 6

 7

 8

 9
10          6.      As shown in the above, Whitepages’ free preview provides enough information to
11   identify an individual.
12          7.      The purpose behind Whitepages’ free preview is singular: to entice users to
13   purchase Defendant’s services. These services include “Premium Contact Info” and “Criminal
14   history and public records” relating to individuals on its database.
15          8.      Whitepages uses these free previews to advertise its monthly subscription services
16   whereby a user can access and retrieve “Profiles” on any individual in its database.
17          9.      In order for a user to view a person’s “Report” or other background histories
18   generated by the Defendant, a user needs to purchase Defendant’s services. Clicking on “View
19   Full Report,” “Unlock Full Report,” or “Sign Up” in the above images leads users to a pay screen
20   which presents them with an option to pay for Whitepages’ monthly subscription services.
21          10.     Defendant uses Plaintiff’s personal identifiable information to entice viewers to
22   purchase Defendant’s subscription service with the phrase: “Get these details and more with
23   Premium.” (see screenshot in Paragraph 5)
24          11.     Whitepages’ most popular monthly subscription costs $29.98 per month to access
25   and search anyone on its database.
26          12.     Whitepages’ monthly subscription allows users to obtain background reports using
27   its services on an unlimited number of individuals per month.
28   CLASS ACTION COMPLAINT                                                         BURSOR & FISHER, P.A.
     CASE NO.                                                                        888 SEVENTH AVENUE
                                                                                     NEW YORK, NY 10019
                                                  -4-
         Case 2:21-cv-00053-JCC Document 1 Filed 01/15/21 Page 5 of 10




 1          13.     Whitepages compiles and generates the content it sells on its website. According to
 2   Defendant: “Whitepages offers the most comprehensive contact information and criminal records
 3   for a person, compiled from records in all 50 states.” (see screenshot in Paragraph 5).
 4          14.     Ohio’s Right of Publicity law states that: “a person shall not use any aspect of an
 5   individual's persona for a commercial purpose.” OH ST § 2741.02
 6          15.     Neither Plaintiff nor class members provided Defendant with written consent to use
 7   their identities in Defendant’s advertisements. As detailed above, Whitepages uses class members’
 8   identities to advertise its for-profit services. Thus, Defendant violates Ohio Revised Code Sec.
 9   2741.01, et. seq.
10          16.     It would be simple for Whitepages to maintain their business model while still
11   complying with state law. For example, Whitepages could merely display the names of the
12   searched individuals – without more identifying information – in their advertisements for their
13   services. Or Whitepages could display the names of the searched individuals without using the
14   names to advertise their subscription service.
15                                                PARTIES
16          17.     Plaintiff Angela Kolebuck-Utz formerly known as Angela Kolebuck is a citizen of
17   Ohio who resides in Toledo, Ohio.
18          18.     Defendant Whitepages, Inc. is a Delaware corporation with its principal place of
19   business located in Seattle, Washington.
20                                    JURISDICTION AND VENUE
21          19.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(d)(2)(A)
22   because this case is a class action where the aggregate claims of all members of the proposed class
23   are in excess of $5,000,000.00, exclusive of interest and costs, and Plaintiff, together with most
24   members of the proposed class, are citizens of states different from Whitepages.
25          20.     This court has general personal jurisdiction over Defendant because Whitepages
26   maintains their principal place of business in Washington state.
27

28   CLASS ACTION COMPLAINT                                                          BURSOR & FISHER, P.A.
     CASE NO.                                                                         888 SEVENTH AVENUE
                                                                                      NEW YORK, NY 10019
                                                 -5-
         Case 2:21-cv-00053-JCC Document 1 Filed 01/15/21 Page 6 of 10




 1          21.     Pursuant to 28 U.S.C. § 1391, this Court is the proper venue for this action because
 2   a substantial part of the events, omissions, and acts giving rise to the claims herein occurred in this
 3   District. Additionally, Defendant maintains their principal place of business in this district.
 4                          FACTS COMMON TO ALL CAUSES OF ACTION
 5          22.     Plaintiff Kolebuck-Utz discovered that Whitepages uses her name, age, city of
 6   domicile, and the identity of her relatives in advertisements on the Whitepages website to advertise
 7   and/or actually sell Defendant’s products and services. These advertisements were the same or
 8   substantially similar to those shown in Paragraph 5.
 9          23.     Plaintiff Kolebuck-Utz believes that it is reasonable for others to identify her
10   because Defendant’s advertisements include accurate details about her.
11          24.     Indeed, Plaintiff Kolebuck-Utz can confirm that the individual Defendant identified
12   in paragraph 5 is herself.
13          25.     Plaintiff Kolebuck-Utz never provided Whitepages with consent to use any attribute
14   of her identity in any advertisement or for any commercial purposes.
15          26.     Plaintiff Kolebuck-Utz is not and has never been a Whitepages customer. She has
16   no relationship with Whitepages whatsoever.
17          27.     As the subject of a commercial transaction, Plaintiff Kolebuck-Utz’s personal
18   identifiable information disclosed by Whitepages has commercial value. These aspects of Plaintiff
19   Kolebuck-Utz’s persona are valuable to online advertisers among others. Consumers regularly pay
20   Defendant for this personally identifiable information.
21          28.     Plaintiff Kolebuck-Utz has not been compensated by Whitepages in any way for its
22   use of her identity.
23                            CLASS REPRESENTATION ALLEGATIONS
24          29.     Plaintiff seeks to represent a class defined as all Ohio residents who have appeared
25   in an advertisement preview for a Whitepages report (the “Class”).
26          30.     Members of the Class are so numerous that their individual joinder herein is
27   impracticable. On information and belief, members of the Class number in the millions. The
28   CLASS ACTION COMPLAINT                                                           BURSOR & FISHER, P.A.
     CASE NO.                                                                          888 SEVENTH AVENUE
                                                                                       NEW YORK, NY 10019
                                                  -6-
         Case 2:21-cv-00053-JCC Document 1 Filed 01/15/21 Page 7 of 10




 1   precise number of Class members and their identities are unknown to Plaintiff at this time but may
 2   be determined through discovery. Class members may be notified of the pendency of this action
 3   by mail and/or publication through the distribution records of Defendant and third-party retailers
 4   and vendors.
 5          31.     Common questions of law and fact exist as to all Class members and predominate
 6   over questions affecting only individual Class members. Common legal and factual questions
 7   include, but are not limited to:
 8                                a. Whether Whitepages’ uses class members’ names and identities in
 9                                   advertisements for its own commercial benefit;
10                                b. Whether the conduct described herein constitutes a violation of Ohio
11                                   Revised Code Sec. 2741.01, et. seq.;
12                                c. Whether Plaintiff and the class are entitled to injunctive relief;
13                                d. Whether Defendant was unjustly enriched; and
14                                e. Whether Defendant violated the privacy of members of the class.
15          32.     The claims of the named Plaintiff are typical of the claims of the Class.
16          33.     Plaintiff is an adequate representative of the Class because her interests do not
17   conflict with the interests of the Class members they seek to represent, they have retained
18   competent counsel experienced in prosecuting class actions, and they intend to prosecute this
19   action vigorously. The interests of Class members will be fairly and adequately protected by
20   Plaintiff and her counsel.
21          34.     The class mechanism is superior to other available means for the fair and efficient
22   adjudication of the claims of the Class. Each individual Class member may lack the resources to
23   undergo the burden and expense of individual prosecution of the complex and extensive litigation
24   necessary to establish Defendant’s liability. Individualized litigation increases the delay and
25   expense to all parties and multiplies the burden on the judicial system presented by the complex
26   legal and factual issues of this case. Individualized litigation also presents a potential for
27   inconsistent or contradictory judgments. In contrast, the class action device presents far fewer
28   CLASS ACTION COMPLAINT                                                             BURSOR & FISHER, P.A.
     CASE NO.                                                                            888 SEVENTH AVENUE
                                                                                         NEW YORK, NY 10019
                                                    -7-
         Case 2:21-cv-00053-JCC Document 1 Filed 01/15/21 Page 8 of 10




 1   management difficulties and provides the benefits of single adjudication, economy of scale, and
 2   comprehensive supervision by a single court on the issue of Defendant’s liability. Class treatment
 3   of the liability issues will ensure that all claims and claimants are before this Court for consistent
 4   adjudication of the liability issues. Defendant has acted or refused to act on grounds that apply
 5   generally to the class, so that final injunctive relief or corresponding declaratory relief is
 6   appropriate respecting the class as a whole.
 7                                              COUNT I
                            Violation of Ohio Revised Code Sec. 2741.01, et. seq.
 8
            35.     Plaintiff incorporates by reference and re-allege herein all paragraphs alleged above.
 9
            36.     Plaintiff brings this claim individually and on behalf of the members of the Class.
10
            37.     Ohio Revised Code Sec. 2741.01, et. seq., prohibits using an individual's name for
11
     advertising or soliciting the purchase of products or services without written consent.
12
            38.     As shown above, Whitepages used Plaintiff’s and the putative class members’
13
     names and likenesses for the purpose of advertising or promoting its products without written
14
     consent.
15
            39.     The aspects of Plaintiff’s persona that Whitepages uses to advertise its product has
16
     commercial value.
17
            40.     Plaintiff is domiciled in Ohio.
18
            41.     Defendant had knowledge that Plaintiff’s persona was being used in an
19
     advertisement without authorization.
20
            42.     Based upon Whitepages’ violation of Ohio Revised Code Sec. 2741.01, et. seq.,
21
     Plaintiff and class members are entitled to (1) an injunction requiring Whitepages to cease using
22
     Plaintiff’s and members of the class’ names and any attributes of their identities to advertise its
23
     products and services, (2) statutory damages in the amount of between $2,500 and $10,000 per
24
     violation to the members of the class, (3) an award of punitive damages or exemplary damages, and
25
     (4) an award of reasonable attorney's fees, court costs, and reasonable expenses under OH ST §
26
     2741.07.
27

28   CLASS ACTION COMPLAINT                                                             BURSOR & FISHER, P.A.
     CASE NO.                                                                            888 SEVENTH AVENUE
                                                                                         NEW YORK, NY 10019
                                                    -8-
         Case 2:21-cv-00053-JCC Document 1 Filed 01/15/21 Page 9 of 10




 1                                           PRAYER FOR RELIEF
 2          WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated, seeks
 3   judgment against Defendant, as follows:
 4          a.      For an order certifying the Class under Rule 23 of the Federal Rules of Civil
 5                  Procedure and naming Plaintiff as the representative of the Class and Plaintiff’s
 6                  attorneys as Class Counsel to represent members of the Class;
 7          b.      For an order declaring the Defendant’s conduct violates the statutes referenced
 8                  herein;
 9          c.      For an order finding in favor of Plaintiff and the Class on all counts asserted herein;
10          d.      For compensatory, statutory, and punitive damages in amounts to be determined by
11                  the Court and/or jury;
12          e.      For prejudgment interest on all amounts awarded;
13          f.      For an order of restitution and all other forms of equitable monetary relief;
14          g.      For all injunctive relief the court finds appropriate; and
15          h.      For an order awarding Plaintiff and the Class their reasonable attorneys’ fees and
16                  expenses and costs of suit.
17                                   DEMAND FOR TRIAL BY JURY
18          Plaintiff demands a trial by jury of all issues so triable.
19
20          Dated: January 15, 2021                 Respectfully submitted,
21                                                  CARSON NOEL PLLC
22                                                  By:      /s/ Wright A. Noel
                                                                 Wright A. Noel
23
                                                    Wright A. Noel (State Bar No. 25264)
24                                                  20 Sixth Avenue NE
                                                    Issaquah, WA 98027
25                                                  Tel: (425) 837-4717
                                                    Fax: (425) 837-5396
26                                                  E-Mail: wright@carsonnoel.com
27

28   CLASS ACTION COMPLAINT                                                          BURSOR & FISHER, P.A.
     CASE NO.                                                                         888 SEVENTH AVENUE
                                                                                      NEW YORK, NY 10019
                                                  -9-
        Case 2:21-cv-00053-JCC Document 1 Filed 01/15/21 Page 10 of 10




 1                                      BURSOR & FISHER, P.A.
                                        Philip L. Fraietta (Pro Hac Vice Forthcoming)
 2                                      888 Seventh Avenue
 3                                      New York, NY 10019
                                        Telephone: (646) 837-7150
 4                                      Facsimile: (212) 989-9163
                                        E-Mail: pfraietta@bursor.com
 5
                                        Attorneys for Plaintiff
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28   CLASS ACTION COMPLAINT                                             BURSOR & FISHER, P.A.
     CASE NO.                                                            888 SEVENTH AVENUE
                                                                         NEW YORK, NY 10019
                                      -10-
